DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.
Accordingly, claims 1, 2 and 15 were amended. Claims 1-15 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dubrenat et al. (Dubrenat, US 2014/0376075).
Re Claim 15: As shown in Figs. 2a-2d, Dubrenat discloses an optical device, comprising an optical film (electrocontrollable device), wherein the optical film comprises first (upper) and second (lower) base films 1 and 1 disposed to face each other; and a light modulation layer 4 between the first and second base films,
wherein a first electrode layer 2/8 and a second electrode layer 2/8 are formed on surfaces of the first and second base films respectively that face each other,
wherein each electrode layer 2 comprises a first region (comprising part of electrode layer 2 opposing to the light modulation layer 4 in Fig. 2b) configured to apply an electric field to the light modulation layer 4, and a second region (comprising part of electrode layer 2 beyond the light modulation layer in Figs. 2b-2d) configured to connect to an external power source (via electrical connector 7) to supply power to the first region (paragraphs 51 and 52), wherein the second region completely surrounds the first region (Figs. 2a and 2b),
wherein the second region is patterned into a region A (comprising part of electrode layer 2 beyond the light modulation layer) electrically connected to the first region and a region B (comprising electrode layer 8) not electrically connected to the first region (Figs. 2b-2d),
wherein the region A formed on the first base film 1 and the region A formed on the second base film 1 are disposed so as not to face each other (Fig. 2b), and
wherein the region A formed on the first base film 1 and the region B formed on the second base film 1 are disposed so as to face each other (Fig. 2b).
It is inherent that the external power source supplying to the electrode layer 2 of the first region is used for applying the electric field to the light modulation layer 4 of the electrocontrollable device.
It is also noted that, as shown in Fig. 2a, in the first base film 1 (at left), the first region is completely surrounded by the region A disposed at the front and left sides of the electrode layer 2 and the region B (electrode layer 8) disposed at the rear and right sides of the electrode layer 2; and in the second base film 1 (at right), the first region is completely surrounded by the region A disposed at the rear and left sides of the electrode layer 2 and the region B (electrode layer 8) disposed at the front and right sides of the electrode layer 2.
In addition, as shown in Fig. 2a, when the first base film 1 at left is flipped over to the top of the second base film 1 at right, the electrode layer 8 of the region B of the second region itself completely encloses or surrounds the first region.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claim 1, the most relevant reference, US 2014/0376075 to Dubrenat et al. (Dubrenat), fails to disclose or suggest a region A of the second region electrically connected to the first region via a passage structure.
As shown in Figs. 2a and 2b of Dubrenat, the first region comprises portion of electrode layer 2 opposing to the light modulation 4, and the second portion comprises edge portions of electrode layer 2 and electrode 8 beyond the light modulation layer 4, 
wherein the first region is a central compartment and the second region is a plurality of peripheral compartments surrounding the central compartment,
wherein at least one peripheral compartment among the plurality of peripheral compartments in the second region is patterned into a region A (edge portion of electrode layer 2 beyond the light modulation 4) that is electrically connected to the first region, and at least one peripheral compartment among the plurality of peripheral compartments in the second region is a region B (comprising electrode layer 8) that is not electrically connected to the first region (comprising electrode layer 2), and
wherein the region A formed on the first base film 1 and the region A formed on the second base film 1 are disposed so as not to face each other (Fig. 2b), wherein each electrode layer is scribed to form the regions A and B (Fig. 2a and paragraph 52).
However, the region A is not electrically connected to the first region via a passage structure since the region A is a continuous part of the electrode layer 2 as shown in Fig. 2a.
Response to Arguments
Applicant's arguments filed on November 30, 2022 have been fully considered but they are not persuasive.
With respect to claim 15, Applicant argued that Dubrenat fails to disclose a second region that completely surrounds the first region since Fig. 2a of Dubrenat shows that the proposed second region is only disposed on three sides of the proposed first region.
The examiner disagrees with Applicant’s remarks.
As shown in Figs. 2a and 2b of Dubrenat, the second region comprises a region A (part of electrode layer 2 beyond the light modulation layer 4) and a region B (electrode layer 8), and the first region comprises electrode layer 2 opposing to the light modulation layer 4.
Accordingly, it can be seen in Fig. 2a, in the first base film 1 (at left), the first region is completely surrounded by the region A disposed at the front and left sides of the electrode layer 2 and the region B (electrode layer 8) disposed at the rear and right sides of the electrode layer 2; and in the second base film 1 (at right), the first region is completely surrounded by the region A disposed at the rear and left sides of the electrode layer 2 and the region B (electrode layer 8) disposed at the front and right sides of the electrode layer 2.
In addition, as shown in Fig. 2a, when the first base film 1 at left is flipped over to the top of the second base film 1 at right, the electrode layer 8 of the region B of the second region itself completely encloses or surrounds the first region.
Thus, Dubrenat does not fail to disclose a second region that completely surrounds the first region since the second region is disposed on all four sides of the first region.
The application is therefore not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        December 5, 2022